This is an appeal on questions of law and fact by Mrs. Allie E. Stark, appellant herein, from a judgment and final order of the Court of Common Pleas of Franklin County. That court dismissed the appeal of Mrs. Stark from an order of the Department of Health, State of Ohio, appellee herein.
As above indicated, the appeal to this court was on questions of law and fact, a notice having been filed on August 14, 1962. The sole question before the court at this time arises upon a motion filed on behalf of the Department of Health "to reduce appeal on questions of law and fact to appeal on questions of law." In the brief which accompanied the motion to reduce, there appears an indication of service that on August 17, 1962, copies of the motion and brief were mailed to counsel for the appellant. No brief in opposition has been filed.
From our examination of the file in this case, it appears that the appeal attempted was by virtue of the Administrative Procedure Act, Section 119.01 et seq., Revised Code. Such appeals are not within any of the classes which are described in Section2501.02 of the Revised Code defining cases in which appeals on questions of law and fact may be filed. It follows, therefore, that the motion is well taken and must be sustained, and it is so ordered.
Motion to reduce sustained.
DUFFY, P. J., and DUFFEY, J., concur. *Page 171